PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Geisser et al.
Application No. 16/389,272
Filed: 19 Apr 2019
For: AQUEOUS IRON CARBOHYDRATE COMPLEXES, THEIR PRODUCTION AND MEDICAMENTS CONTAINING THEM
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.181 filed April 21, 2021, which is being treated as a petition requesting supervisory review of the decision issued on March 10, 2021, which decision dismissed petitioner’s Request for Refund of the $3900 fee charged to Deposit Account 50-1662 for excess claims.

The petition under 37 CFR 1.181 is DISMISSED.

RELEVANT BACKGROUND

The above-identified application was filed on April 19, 2019. The original filing included a preliminary amendment to the claims, which presented 3 independent claims and 56 dependent claims for a total of 59 claims.

A Notice to File Missing Parts (“Notice”) was issued on May 3, 2019. The Notice indicated that applicant must file additional claim fees of $3900 as an undiscounted entity to avoid abandonment. The Notice provided a two-month response period, with extensions of time available under the provisions of 37 CFR 1.136(a).

An information disclosure statement and transmittal letter (“Transmittal Letter”) were filed on May 14, 2019. The Transmittal Letter included the following text on page 2:

The Director is hereby authorized to charge any deficiency in the fees filed, asserted to be filed or which should have been filed herewith (or with any paper hereafter filed in this application by this firm) to our Deposit Account 50-1662.



A refund request was filed on May 22, 2019. The refund request stated that “[u]pon filing the application and preliminary amendment, authorization was not given to charge the deposit account. A supplemental refund request was filed on May 29, 2019. The refund requests of May 22, 2019, and May 29, 2019, were dismissed in a decision issued on June 18, 2019. The decision stated that “[a]uthorization to charge any deficiency to [petitioner’s] deposit account was provided on the Transmittal Letter received 05/14/2019.”

A communication titled “Response to notice to file missing parts of nonprovisional application” and second preliminary claim amendment were filed on June 4, 2019. The claim amendment canceled all previously presented claims and added new claims 71 through 85.

A petition under 37 CFR 1.181 was filed on July 15, 2019, requesting reconsideration of the decision issued on June 18, 2019, which dismissed the refund request filed May 22, 2019, and May 29, 2019. This petition was re-filed by petitioner on August 11, 2020. The petition of July 15, 2019, was dismissed in a decision issued on December 11, 2020.

A renewed petition under 37 CFR 1.181 was filed on February 2, 2021, requesting reconsideration of the decision issued on December 11, 2020, which dismissed the request for refund. The petition of February 2, 2021, was dismissed in a decision issued on March 10, 2021.

The instant petition under 37 CFR 1.181 was filed on April 21, 2021, requesting reconsideration of the decision issued on March 10, 2021, which dismissed the request for refund.

STATUTE, REGULATIONS, AND PROCEDURES

35 U.S.C. § 42(d) states:

The Director may refund any fee paid by mistake or any amount paid in excess of that required.

37 CFR 1.25(b) states:

Filing, issue, appeal, international-type search report, international application processing, international design application fees, petition, and post-issuance fees may be charged against these accounts if sufficient funds are on deposit to cover such fees. A general authorization to charge all fees, or only certain fees, set forth in §§ 1.16 through 1.18 to a deposit account containing sufficient funds may be filed in an individual application, either for the entire pendency of the application or with a particular paper filed. A general authorization to charge fees in an international design application set 

37 CFR 1.26(a) states:

The Director may refund any fee paid by mistake or in excess of that required. A change of purpose after the payment of a fee, such as when a party desires to withdraw a patent filing for which the fee was paid, including an application, an appeal, or a request for an oral hearing, will not entitle a party to a refund of such fee. The Office will not refund amounts of twenty-five dollars or less unless a refund is specifically requested, and will not notify the payor of such amounts. If a party paying a fee or requesting a refund does not provide the banking information necessary for making refunds by electronic funds transfer (31 U.S.C. 3332 and 31 CFR part 208), or instruct the Office that refunds are to be credited to a deposit account, the Director may require such information, or use the banking information on the payment instrument to make a refund. Any refund of a fee paid by credit card will be by a credit to the credit card account to which the fee was charged.

The Manual of Patent Examining Procedure (MPEP) § 509.01(I) states in part:

Many applications contain broad language authorizing any additional fees which might have been due to be charged to a deposit account. The U.S. Patent and Trademark Office will interpret such broad authorizations to include authorization to charge to a deposit account fees set forth in 37 CFR 1.16, and 1.17.
…
An authorization to charge fees relating only to a specific paper, could read "The Director is hereby authorized to charge any fees under 37 CFR 1.16 and 1.17 which may be required by this paper to Deposit Account No.________." Such an authorization would cover situations in which a check to cover a filing and/or a processing fee under 37 CFR 1.16 and 1.17 was omitted or was for an amount less than the amount required. An authorization covering any omission or deficiency in a check or credit card payment applies to the processing fee under 37 CFR 1.21(m) in the event a check or credit card payment is refused or charged back by a financial institution, regardless of whether such e.g., fees under 37 CFR 1.16 and 1.17). If a check or credit card payment for the issue fee is refused or charged back by a financial institution, the application may be held abandoned for failure to pay the issue fee within the statutory period for reply. See MPEP § 1306.

MPEP § 607(III) states in part:

The additional fees, if any, due with an amendment are calculated on the basis of the claims (total and independent) which would be present, if the amendment were entered. 
…
An amendment canceling claims accompanying the papers constituting the application will be effective to diminish the number of claims to be considered in calculating the filing fees to be paid. A preliminary amendment filed concurrently with a response to a Notice To File Missing Parts of Application that required the fees set forth in 37 CFR 1.16, which preliminary amendment cancels or adds claims, will be taken into account in determining the appropriate fees due in response to the Notice To File Missing Parts of Application. No refund will be made for claims being canceled in the response that have already been paid for.
…
Amendments affecting the claims cannot serve as the basis for granting any refund. See MPEP § 607.02 subsection V for refund of excess claims fees.

OPINION

Petitioner requests a refund of the $3900 fee for additional claims, charged to Deposit Account 50-1662 on May 14, 2019. Petitioner asserts that Office has taken an erroneous and expansive interpretation of the authorization to charge fees that was provided in the Transmittal Letter filed May 14, 2019, and that the authorization was clearly limited to what was being filed with the information disclosure statement or a filing thereafter. Petitioner argues that the language of the authorization is unambiguous and does not suggest applicability to an earlier communication. Petitioner’s arguments have been considered but are not persuasive. 

MPEP § 607.02(III) states, “Payment by authorization to charge a deposit account is treated for refund purposes the same as payments by other means (e.g., check or credit card charge authorization).” A refund may be issued only if a fee was paid by mistake or any amount paid in excess of that required. See 35 U.S.C. § 42(d). Petitioner has not provided any argument that a refund is warranted under 37 CFR 1.26. 

The Notice issued May 3, 2019, notified applicant that a fee of $3900 for additional claims was required to avoid abandonment of the application. No other requirements were imposed by the Notice.



Specifically, the Transmittal Letter contained the following authorization:

The Director is hereby authorized to charge any deficiency in the fees filed, asserted to be filed or which should have been filed herewith (or with any paper hereafter filed in this application by this firm) to our Deposit Account 50-1662.

Petitioner argues that there is nothing in the authorization that is ambiguous and nothing in the definition suggesting applicability to an earlier communication. On this basis, petitioner contends that the authorization is limited to what was being filed with the information disclosure statement or a filing thereafter. This argument is not persuasive.

The authorization to charge the deposit account expressly refers to additional papers filed in the application and is clearly not limited to only a specific paper (i.e., IDS) filed on May 14, 2019. 37 CFR 1.25(b) permits general authorization to charge fees to a deposit account “either for the entire pendency of the application or with respect to a particular paper filed.” As the authorization provided on May 14, 2019, does not apply with respect only to a particular paper, it would properly apply for the entire pendency of the application.  

The fee as set forth in 37 CFR 1.16(i) became due upon presentation of excess claims on April 19, 2019. The Notice, sent prior to the Transmittal Letter filed May 14, 2019, identifies the deficiency in the fees that were due under 37 CFR 1.16(i). In accordance with MPEP § 509.01(I), a broad authorization to charge fees will be interpreted as an authorization to charge a deposit account fees set forth in 37 CFR 1.16 and 1.17. Therefore, it was appropriate for the Office to act upon the authorization and charge the excess claim fee, which was a deficiency in the fees filed during pendency of the application.

Petitioner also contends that because the claims presented on April 19, 2019, were not to be and were not acted upon the examiner, refunding the excess claim fee will in no way inconvenience or prejudice the Office. However, 35 U.S.C. § 42(d) only permits the Director to refund a fee that was paid by mistake or any amount in excess of that required. 

The additional claim fee was due upon the filing of the preliminary amendment on April 19, 2019, which presented excess claims. While a preliminary amendment filed concurrently with a response to a Notice To File Missing Parts of Application that required the fees set forth in 37 CFR 1.16, which preliminary amendment cancels or adds claims, will be taken into account in determining the appropriate fees due in response to the Notice To File Missing Parts of Application, no refund will be made for claims being canceled in the response that have already been paid for. See MPEP § 607(III). In this case, through the fee authorization in the Transmittal 

DECISION

For the previously stated reasons, petitioner’s request for refund is DISMISSED.


/Kristen Matter/
Kristen Matter
Acting Deputy Director
Office of Petitions



cc:	Burton A. Amernick
POLSINELLI PC
1401 Eye Street, NW
Suite 800
Washington, DC 20005